DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments field on 12/23/2020 haven been entered. Claims 1-5, 9, and 19-30 remain pending in the application. The amendments overcome the claim objections set forth in the previous office action mailed on 09/29/2020.
Reasons for Allowance
Claims 1-5, 9, and 19-30 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record fails to teach or render obvious a method of performing surgical suturing comprising providing a suturing device wherein a needle driver disengages from a first drive notch in an arced needle after delivering the arced needle to the ending location by traveling up a ramped surface of the first drive notch in the arced needle and over an outer surface of the needle to return to the starting location to engage a second drive notch in the arced needle to permit a second drive stroke to be performed, in combination with the remaining limitations of the claims. The closest prior art is Tagge (US 2014/0276988) which discloses the limitations of claim 1 but is silent regarding the needle driver disengaging from the first drive notch in an arced needle after delivering the arced needle to the ending location by traveling up a ramped surface of the first drive notch in the arced needle and over an outer surface of the needle to return to the starting location to engage a second drive notch in the arced needle to permit a second drive stroke to be performed. Claim 9 has been amended to be rewritten in independent form including all of the limitations of the base claim. Claim 9 is allowable for the reasons set forth in the office action mailed 09/29/2020. Regarding claim 28, the prior art of record fails to teach .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/B.N.L./Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771